DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “wherein the door is configured to contact the frame when in a fully closed positioned that is different from the closed position” in line 9-11, bolding added by the examiner. It should read “wherein the door is configured to contact the frame when in a fully closed position that is different from the closed position” for grammatical correctness. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noritake et al. (US Patent Application Publication US 2005/0076670 A1) in view of Lee et al. (US Patent Application Publication US 2008/0256964 A1).
Regarding claim 1, Noritake discloses (Figures 1-12), a method for controlling a refrigeration appliance (refrigerator 27) comprising a freezer compartment ( freezing 
moving a door of a damper ( baffle 4 of upper damper device 1  at the top of flow passage 21 as seen in figure 12) disposed in the air tower between a closed position and an open position (the damper pivots between an open and closed positon specifically from a fully open position at 90 degrees from the fully closed position per paragraph 0050, with the open and closed positions seen in figure 2 at the doted chain line and the solid line respectively per paragraph 0038, where a closed position is an intermediate position corresponding to a partially closed position per paragraph 0057), the damper (1) including a frame (frame 2) defining an opening (at aperture part 3) through which a flow of air passes from the freezer compartment to the fresh food compartment (aperture part 3 is opened or closed by the baffle 4 of damper 1 per paragraph 0038 which in turn forms the flow path through damper device 1 to the refrigerating compartment 62 per paragraph 0046), the door having a proximal end and a distal end ( a proximal end where baffle 4 is attached to the frame at shaft  part 19 and  23 and a distal end of the baffle 4 is at the end of baffle farthest from the shaft part  19 and 23, at the top of baffle 4 as seen in figure 1 and 2), the proximal end pivotable with respect to the opening about an axis parallel to a side the frame (baffle 4 is attached to frame 2 through shaft part 19 and 23 and rotates/pivots through the shaft parts per paragraph 0043), that the closed position of the door is defined by the door being at a first non-zero angle relative to the frame (an intermediate position corresponding to a partially closed position per paragraph 0057 with the intermediate position per paragraph 0057 between the fully closed position and the fully open position at 90 degrees from the fully closed position per paragraph 0050), wherein the door is configured to contact the 
wherein movement of the door between the open position and the closed position does not include the distal end of the door contacting the frame of the damper before stopping at the closed position (as seen in figure 2 the distal end at the top of baffle farthest from shaft part 23 end of the baffle has a gap between it and the frame 2 in a closed position).
However While Noritake discloses that the damper is controlled as part of a temperature control of the refrigerator (per paragraph 0049) Noritake does not explicitly disclose that the damper position is controlled based on a temperature of the fresh food compartment.
Lee teaches (figures 1-4) a damper door (channel controller 200) disposed in an air tower of a refrigerator (formed of bypass channel unit 140 and main channel unit 130 seen in figure 2) between a closed position and an open position based on a temperature of the fresh food compartment for a refrigerator (channel controller 200 selectively opens the cold air channel unit for providing flow to the refrigeration/cooling compartment 10 is controlled based on the temperature of the cooling/refrigeration compartment per paragraph 0021).
It would have been obvious to one of ordinary skill in the in the art at the time of invention to have modified the generic  control of the damper of Noritake to be explicitly controlled based on temperature of the refrigeration compartment as taught by Lee. Doing so would provide a damper control device that would supply cold air to the refrigeration compartment when the temperature of the refrigeration compartment is high and allow for maintenance of a preset preservation temperature in the refrigeration compartment as recognized by Lee (per paragraph 0024 and paragraphs 0027 and 0028 ).
Additionally while Noritake does disclose at least a portion of the distal end of the door not contacting the frame before stopping in a closed position as noted above Noritake does not explicitly disclose that the entirety of the distal end of the frame does  not include the distal end of the door contacting the frame of the damper before stopping at the closed position as a portion of what could be considered a distal end at cushion 25 contacts at least a portion of the frame 2 at projected part 22 in figure 2 in what corresponds to a fully closed position and as the intermediate position is not explicitly shown in the figures. 
Lee additionally teaches (figures 1-4) that a distal end of the damper (the distal portion, the portion of channel controller 200 farthest from the pivot point of controller 200), that does not contact the frame of the bypass channel unit at all points (as the channel controller forms a gap with the frame at air channel unit 131 or bypass channel 140 per paragraph 0020).
 It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the intermediate position of the damper of Noritake to always include a gap between the damper and the frame as taught by Lee. Maintaining a gap between the damper baffle 4 and frame 2 of Noritake would have the damper baffle 4 be placed at an angle to the frame to maintain a gap between the damper baffle 4 and the frame 2 of Noritake. Doing so would allow for a small amount of airflow to always be provided to a refrigerating compartment as recognized by Lee (per paragraphs 0020-0021).
Regarding claim 4, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses the step of moving a door of a damper includes moving the door between the first non-zero angle and a second non- zero angle corresponding to the open position (the damper door at baffle 4 moves between an open positon at 90 degrees per paragraph 0050 and the intermediate or partially closed position  per papgah 0057 depending on the positon the damper baffle 4 is to be stopped at) , the first non-zero angle (at the intermediate position per paragraph 0057) is the smallest angle between the door (4) and the frame (the intermediate positon would be the smallest angle between the baffle 4 and the projected part 22 after one step of 0.29 degrees per paragraph 0041) and the second non-zero angle (90 degrees at the fully open position per paragraph 0050) is the largest angle between the door and the frame (at the fully open position).
	Regarding claim 5, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses the first non-zero angle (at the intermediate position per paragraph 0057 which would be between 0 and 90 degrees per the example in paragraph 0050) is 9 degrees (individual steps pass through an angle of 0.29 degrees per paragraph 0041 a number of steps such as 31 steps would constitute an angle of the baffle 4 of 8.99 degrees and paragraph 0057 states that an intermediate position may be the fully open and fully closed positon). 
Regarding claim 6, Noritake as modified disclose the claim limitations of claim 1 above and Noritake further discloses a minimum, non-zero amount of air passes through the opening when the door is in the closed position (at the intermediate position per paragraph 0057 between the fully closed position and the fully open position, where are would still pass through the dame pine the intermediate position) and a maximum amount of the flow of the air passes through the damper opening when the door is in the open position (of 90 degrees at the fully open position per paragraph 0050, where the damper opening  controls the flow of cold are by opening and closing the aperture part per paragraph 0048).
	Regarding claim 7, Noritake as modified disclose the claim limitations of claim 1 above and Lee further discloses the step of moving a door (200) of a damper always permits the air to flow through the opening of the frame (a minimum airflow passes through the gap between channel controller 200 and air passage/opening formed by channel unit 131 per paragraph 0020).
Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noritake et al. (US Patent Application Publication US 2005/0076670 A1) in view of Lee et al. (US Patent Application Publication US 2008/0256964 A1) and Park et al. (US Patent 5,718,123).
Regarding claim 2, Noritake as modified disclose the claim limitations of claim 1 above and Noritake discloses wherein the step of conveying air (air through flow passage 21 to the refrigerator compartment 62) includes conveying air in an upward direction between a liner of the fresh food compartment (a liner at any of the surfaces within the refrigerating compartment 62 attached to flow passage 21 or the surface of flow passage 21 on the interior side of refrigerator 27 adjacent refrigerating compartment 62) and the air tower (for airflow in flow passage 21).
However Noritake does not explicitly disclose conveying air in an upward direction through two separated air passageways disposed between a liner of the fresh food compartment and the air tower as Noritake only explicitly disclose one air passage way in flow passage 21.
Park teaches (Figures 4-8) an air tower (air distribution apparatus 17) for a refrigeration appliance including two separated air passageways of the air tower (first duct 35 and second duct 36 respectively).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic duct of Noritake to include the air tower with the structure having an upper portion of the air tower above a shelf in the refrigerator to include two separated air passageways in the air tower as taught by Park. Doing so would replace the generic distribution structure of Noritake with an airflow structure evenly distribute air over the whole volume of the cooled compartment to evenly distribute air in multiple directions as recognized by Park (Per Col. 2, line 34-51).
Regarding claim 3, Noritake as modified disclose the claim limitations of claim 1 above and Park further discloses at least one of the two separated air passageways (first duct 35 and second duct 36 respectively) includes at least one passageway opening for exhausting air into the fresh food compartment (air flows for ducts 35 and 36 into refrigerating compartment 3 through ducts 35 and 36 through openings 16 into the refrigerating compartment per Col. 5, line 54-65).
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Regarding the arguments against Noritake, specifically that combining the teachings of Noritake which includes a door that contacts the frame in a fully closed position and modifying Noritake to not contact the frame would teach away from the disclosure of Noritake. The examiner respectfully disagrees and notes that the amended claims now explicitly require a the damper door to contact the frame in a fully closed position which Noritake Does (per paragraph 0042 and 0053 where the baffle/door 4 contacts the frame 2 at projected part 22 in the fully closed position), as such arguing the Noritake’s door/baffle, has a position which contacts the frame when the claims require such a feature is spurious as the claims explicitly require such a structure. Additionally Noritake discloses an intermediate position that is equivalent to the claimed closed positon with the baffle/door 4 not contacting the frame 2 in a position between the full open and full closed position (per paragraph 0057). While Noritake does discloses an intermediate position, Noritake does not explicitly disclose a reason to hold the damper open in the intermediate potion. However Lee does discloses leaving an airflow gap between the damper and the frame where Lee discloses a distal end of the damper (the distal portion, the portion of channel controller 200 farthest from the pivot point of controller 200), does not contact the frame of the bypass channel unit at all points as the channel controller forms a gap with the frame at air channel unit 131 or bypass channel 140 per paragraph 0020) to allow for a small amount of airflow to always be provided to a refrigerating compartment as recognized by Lee (per paragraphs 0020-0021). 
In response to applicant's argument that Lee teaches a structure that is physically incapable of contacting the frame, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case  combining the structure of Noritake with the teaching of Lee to allow a small amount of airflow through the damper would lead to the intermediate position of Noritake to be the a closed position as claimed, and to allow a small amount of airflow through the baffle 4 of Noritake would require the baffle 4 to be spaced from the frame 2 in the intermediate position so as to allow a small/minimal amount of airflow through the baffle 4 in order to include a gap between the frame and the baffle/door, as taught by Lee to have a gap between the baffle/door and the frame to allow a minimum amount of airflow through (per paragraphs 0020-0021) as noted in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763